Name: Commission Decision No 2178/83/ECSC of 28 July 1983 fixing the rates of abatement for the third quarter of 1983 in accordance with Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry
 Type: Decision_ENTSCHEID
 Subject Matter: nan
 Date Published: 1983-07-31

 Avis juridique important|31983S2178Commission Decision No 2178/83/ECSC of 28 July 1983 fixing the rates of abatement for the third quarter of 1983 in accordance with Decision No 2177/83/ECSC on the extension of the system of monitoring and production quotas for certain products of undertakings in the steel industry Official Journal L 208 , 31/07/1983 P. 0045 - 0045+++++( 1 ) SEE PAGE 1 OF THIS OFFICIAL JOURNAL . COMMISSION DECISION NO 2178/83/ECSC OF 28 JULY 1983 FIXING THE RATES OF ABATEMENT FOR THE THIRD QUARTER OF 1983 IN ACCORDANCE WITH DECISION NO 2177/83/ECSC ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY THE COMMISSION OF THE EUROPEAN COMMUNITIES , HAVING REGARD TO THE TREATY ESTABLISHING THE EUROPEAN COAL AND STEEL COMMUNITY , HAVING REGARD TO COMMISSION DECISION NO 2177/83/ECSC OF 28 JULY 1983 ON THE EXTENSION OF THE SYSTEM OF MONITORING AND PRODUCTION QUOTAS FOR CERTAIN PRODUCTS OF UNDERTAKINGS IN THE STEEL INDUSTRY ( 1 ) , AND IN PARTICULAR ARTICLE 9 ( 1 ) THEREOF , WHEREAS THE RATES OF ABATEMENT IN RESPECT OF CERTAIN PRODUCTS MUST BE FIXED FOR THE THIRD QUARTER OF 1983 ; ON THE BASIS OF STUDIES CARRIED OUT WITH UNDERTAKINGS AND ASSOCIATIONS OF UNDERTAKINGS , HAS ADOPTED THIS DECISION : ARTICLE 1 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF PRODUCTION QUOTAS FOR THE THIRD QUARTER OF 1983 SHALL BE AS FOLLOWS : - CATEGORY IA : 44 - CATEGORY IB : 36 - CATEGORY IC : 19 - CATEGORY ID : + 34 - CATEGORY II : 48 - CATEGORY III : 34 - CATEGORY IV : 40 - CATEGORY V : 41 - CATEGORY VI : 39 THE RATES OF ABATEMENT FOR THE ESTABLISHMENT OF THE PART OF THE PRODUCTION QUOTAS WHICH MAY BE DELIVERED IN THE COMMON MARKET SHALL BE AS FOLLOWS : - CATEGORY IA : 47 - CATEGORY IB : 36 - CATEGORY IC : 23 - CATEGORY ID : + 30 - CATEGORY II : 54 - CATEGORY III : 51 - CATEGORY IV : 42 - CATEGORY V : 48 - CATEGORY VI : 47 ARTICLE 2 THIS DECISION SHALL ENTER INTO FORCE ON THE DAY OF ITS PUBLICATION IN THE OFFICIAL JOURNAL OF THE EUROPEAN COMMUNITIES . THIS DECISION SHALL BE BINDING IN ITS ENTIRETY AND DIRECTLY APPLICABLE IN ALL MEMBER STATES . DONE AT BRUSSELS , 28 JULY 1983 . FOR THE COMMISSION ETIENNE DAVIGNON VICE-PRESIDENT